Citation Nr: 0028780	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  94-29 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied an evaluation in excess 
of 50 percent for PTSD.

During the Travel Board hearing in August 2000, the veteran's 
representative advanced the claim of entitlement to a total 
disability rating based on individual unemployability.  That 
issue has not been adjudicated by the RO and is hereby 
referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran's service-connected PTSD is manifested by severe 
social and industrial impairment; it is not productive of 
virtual isolation in the community, totally incapacitating 
psychoneurotic symptoms, inability to obtain or retain 
employment or total occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for a 70 percent disability rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (effective from November 
7, 1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected PTSD has 
increased in severity and is more disabling than currently 
evaluated.  When a veteran is seeking an increased rating, 
such an assertion of an increase in severity is sufficient to 
render the increased rating claim well-grounded.  38 U.S.C.A. 
§ 5107(a); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  With a well-grounded claim arises a statutory duty 
to assist the veteran with the development of evidence in 
connection with his claim.  38 U.S.C.A. § 5107(a).  The Board 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's increased rating claim and 
that no further action is necessary to meet the duty to 
assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

VA hospital records indicate that the veteran was 
hospitalized in January 1993 for complaints of depression and 
anxiety.  The veteran reported no suicidal ideation.  He was 
out of his medication and started drinking to help him sleep.  
The examination showed the veteran's affect to be somewhat 
flat, he had good memory of recent and past events, intellect 
appeared normal, and he was calm and cooperative.  The final 
diagnoses were dysthymia and PTSD.  The veteran was 
hospitalized in February 1996 for complaints of depression, 
feeling nervous, and having nightmares.  The examination 
showed he was alert and oriented in all spheres.  Affect was 
somewhat flat and memory was good for recent and past events.  
Intellect appeared normal and he was cooperative.  He had no 
suicidal or homicidal ideations.  Axis I diagnoses were PTSD; 
major depression, without psychosis, but with panic 
component.  Global Assessment of Functioning (GAF) score was 
assessed at 45.  

VA outpatient treatment records dated 1989 to 1996 show that 
the veteran was treated for panic attacks, nervousness, and 
anxiety.  

Upon a VA examination dated September 1998, the veteran 
complained of chronic depression and anxiety, and he 
indicated that his unemployment was due to his mental 
illnesses.  The examination showed that the veteran was alert 
and oriented to person, place, time, and situation.  He was 
mildly agitated with some tremor.  His speech was of normal 
rate and flow.  The veteran's affect was restricted, anxious, 
and dysphoric.  His thought process was moderately 
circumstantial, and he had some difficulty concentrating on 
the questions asked; it was noted, for example, that he had 
difficulty giving a logical response.  He described moderate 
visual hallucinations usually consisting of seeing Vietcong 
soldiers, and he also described occasional mild auditory 
hallucinations.  He indicated that he had regular, severe 
suicidal thoughts, many which had precipitated earlier 
hospitalizations.  The veteran described chronic hopelessness 
and passive thoughts of suicide.  His short-term memory was 
intact to three out of three objects at 0 minutes and two out 
of three objects at two minutes.  Long-term memory revealed 
the ability to recall presidents Clinton, Bush, Reagan, and 
Carter.  He was able to maintain minimal personal hygiene and 
there were no inappropriate behaviors during the examination.  
There was no evidence of obsessive or ritualistic behavior.  
The veteran did describe some symptoms of panic attacks 
related to his PTSD.  He described periods of anxiety, 
increased headaches, blurred vision, indigestion and tremor, 
which had been occurring about two to three times per week.  
The examiner noted that there was marked evidence of 
depression and anxiety as described above.  He had some 
evidence of impaired impulse control by history, as he 
described anger and agitation leading to the loss of numerous 
previous jobs.  He also described moderate sleep impairment 
with daytime drowsiness.  Axis I diagnosis was PTSD, chronic, 
moderate to severe as manifested by significant trauma in 
Vietnam with subsequent nightmares, intrusive memories, 
anhedonia, restrictive affect, morbid outlook, insomnia, mood 
lability, decreased concentration, hypervigilance, increased 
startle response and substantial work and social impairment.  
GAF was assessed as 50.  The examiner's findings were that 
the veteran did show significant symptoms of PTSD with 
subsequent depression and anxiety attacks.  These symptoms 
were fairly severe in nature and did appear to have 
interfered substantially with his ability to maintain 
employment.  Very often he would lose his job secondary to 
anger, outbursts, agitation, and irritability.  It also 
appeared that this had interfered with his ability to 
maintain a long-term relationship.  He was fairly isolated 
and had few friends or other relationships.

In his February 1997 Travel Board hearing (before a Board 
Member who is no longer employed by the Board), the veteran 
testified that in 1989 he was medically retired from the Post 
Office due to his PTSD.  He did not have a copy of the 
determination; he indicated that it might be in his Post 
Office files.  He said that he had had numerous jobs since 
that time.  The veteran described being depressed, paranoid, 
having anxiety attacks, problems with concentration, and 
startle response.

In his August 2000 Travel Board hearing (before the 
undersigned Veterans Law Judge), the veteran testified that 
he was on numerous medications for his PTSD, had nightmares 
or dreams about his experiences in Vietnam approximately 
three to four times a week, suicidal ideation, panic attacks, 
anxiety attacks, and depression.  The veteran associated with 
his wife, children and grandchildren.  He said that due to 
his PTSD, he was retired from the Post Office in 1989, but he 
never received the letter of such notification and just began 
receiving benefits.  He last worked in 1997 clearing land.

Effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders.  
See 38 C.F.R. §§ 4.125-4.132 (1996); see also 61 Fed. Reg. 
52695-52702 (1996).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant will apply, absent congressional 
intent to the contrary.  See Karnes v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  However, these regulations cannot be 
applied prior to their effective date, see VAOGCPREC 3-2000.

Under the version of Diagnostic Code 9411 which was in effect 
prior to November 7, 1996, a 50 percent evaluation is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and, by reason of the psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted where 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there is severe impairment in the ability to maintain to 
retain employment.

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that the 
criteria in 38 C.F.R. § 4.132, Diagnostic Code 9411, for a 
100 percent rating were each independent bases for granting a 
100 percent rating).

Beginning November 7, 1996, PTSD is to be evaluated pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  The 
revised regulation provides that a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; paranoid attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.
A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routing activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

The Board finds that an evaluation of 70 percent is warranted 
for the veteran's PTSD, based on the criteria as in effect 
prior to November 7, 1996.  Examination reports and 
outpatient reports show that the veteran's symptomatology is 
demonstrative of severe occupational and industrial 
impairment.  The Board is also convinced that, taken as a 
whole, the facts in the record correspond to a disability 
picture of severe social and industrial impairment.  The 
Board notes that the veteran's GAF score has ranged from 45 
to 50.  The GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  A 41-50 score indicates "serious 
symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . .." A 51-60 score 
indicates "moderate symptoms . . . OR any moderate difficulty 
in social, occupational, or school functioning . . .."  In 
addition, in the September 1998 VA examination, the examiner 
indicated that the veteran's symptoms were fairly severe in 
nature and appeared to have interfered substantially with his 
ability to maintain employment.  Therefore, the Board finds 
that the overall symptomatology more nearly approximates the 
criteria for a 70 percent evaluation under the old criteria, 
effective prior to November 7, 1996.

A 100 percent rating is not warranted under rating criteria 
in effect prior to November 7, 1996.  The overall evidence of 
the veteran's disability does not show attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought; or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion panic and explosions of 
aggressive energy resulting in profound retreat from mature 
behavior; or the veteran demonstrably unable to obtain or 
retain employment, which support a 100 percent rating under 
the old rating criteria.  Although the VA examiner in 
September 1998 noted impairment in several areas such as 
work, mood, and family, there is no medical opinion that the 
veteran is demonstrably unable to obtain or retain employment 
due solely to PTSD.  The VA examiner noted that the veteran 
was fairly isolated and had few friends, and it is apparent 
that he is apprehensive about being in crowds, but he 
maintains a relationship with his wife, children, and 
grandchildren, and it was not noted that he was virtually 
isolated in the community.  

There is also no evidence of symptoms associated with total 
and social impairment which would support a 100 percent 
evaluation under the rating criteria in effect since November 
7, 1996, such as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
During the recent VA examination the veteran was able to 
maintain minimal personal hygiene and there were no 
inappropriate behaviors during the examination.  There was no 
evidence of obsessive or ritualistic behavior.  The veteran 
was alert and oriented to person, place, time, and situation.  
Short and long-term memory was intact.
In sum, the Board finds that the evidence of record raises a 
question as to which of two evaluations shall be applied, 50 
percent or 70 percent, under the criteria for rating mental 
disorders in effect prior to November 7, 1996 and, as the 
disability picture more nearly approximates the old criteria 
required for the 70 percent rating, the higher evaluation is 
warranted.  See 38 C.F.R. §§ 4.7, 4.132, Code 9411 (1996); 
Karnas, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has necessitated frequent 
hospitalizations or resulted in marked interference with 
employment (beyond that contemplated by the assigned 
evaluation).  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  It is 
pertinent to note that a 70 percent rating takes into account 
severe industrial impairment.  The issue of whether all of 
the veteran's service-connected disabilities preclude 
substantially gainful employment has been referred to the RO 
for adjudication (see Introduction).    


ORDER

Entitlement to a 70 percent rating for PTSD is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.


		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 

